Citation Nr: 1418149	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD), based on whether the July 1994 rating decision granting service connection and the August 1994 rating decision assigning a May 1, 1993, effective date for service connection contained clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than May 1, 1993, for the grant of service connection for a PTSD, on a basis other than CUE in July 1994 and August 1994 rating decisions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied an earlier effective date for service connection for PTSD, to include based on CUE in prior rating decisions.  

The record before the Board consists of the Veteran's paper claims files and an electronic VA claims file.

In April 2011 the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has urged that he is entitled to an effective date earlier than May 1, 1993, for service connection for PTSD.  Historically, service connection for PTSD was denied in a March 1992 Board decision.  The Veteran filed a petition to reopen his claim for service connection for PTSD May 14, 1993.  A July 1994 rating decision reopened the claim and granted service connection for PTSD effective from June 1, 1993; an August 1994 rating decision found CUE in the assignment of the effective date and assigned an effective date of May 1, 1993.  

The Veteran testified before the undersigned that he believes he had service-connected PTSD as early as 1972, when he was in Vietnam involved in combat.  He urged that the current effective date is erroneous.  In his July 2010 notice of disagreement, he argued that service connection for PTSD should be effective from 1989.  In his March 2011 argument from his representative accepted as his substantive appeal, he argued for an effective date earlier than May 1993 for service connection for PTSD without specific regard to CUE.  

In the absence of an applicable exception, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be""undebatable"" and the sort""which, had it not been made, would have manifestly changed the outcome at the time it was made" and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993). 

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).   

In sum, the Veteran has asserted entitlement to an earlier effective date for service connection for PTSD not just based on CUE but also on a basis other than CUE.  This second issue, raised by the evidence and argument of record, has not yet been addressed in the context of this claim.  

As these determinations potentially substantially affect one another, the Board finds that they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board's determination as to the CUE claim currently on appeal must be deferred.

Accordingly, this case is REMANDED to the RO for the following actions: 

After giving the Veteran and his representative an opportunity to elaborate on the Veteran's claim alleging an earlier effective date for the award of service connection for PTSD on a basis other than CUE, the RO/AMC should adjudicate the claim and readjudicate the CUE claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


